
	
		I
		112th CONGRESS
		1st Session
		H. R. 3500
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Rehberg (for
			 himself and Mr. Miller of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the conveyance of a small parcel of
		  National Forest System land in the Flathead National Forest in the State of
		  Montana containing a World War II memorial to the Whitefish Mountain
		  Resort.
	
	
		1.Land exchange, World War II
			 memorial, Flathead National Forest, State of Montana
			(a)Land exchange
			 requiredIn exchange for the
			 land described in subsection (b), the Secretary of Agriculture shall convey to
			 Whitefish Mountain Resort of Whitefish, Montana, all right, title, and interest
			 of the United States in and to a parcel of National Forest System land
			 consisting of approximately 625 square feet on Big Mountain in the Flathead
			 National Forest in the State of Montana and containing a World War II
			 memorial.
			(b)ConsiderationAs consideration for the conveyance of the
			 Federal land under subsection (a), Whitefish Mountain Resort shall convey to
			 the Secretary a parcel of land in the State of Montana acceptable to the
			 Secretary and approximately equal in value to the value of the Federal
			 land.
			(c)Costs of
			 conveyanceThe Secretary and
			 Whitefish Mountain Resort shall share equally the nominal costs associated with
			 a land exchange of parcels of such small size.
			(d)Management of
			 acquired landThe land
			 acquired by the Secretary under subsection (b) shall be added to the Flathead
			 National Forest and managed in accordance with the laws, rules, and regulations
			 applicable to the National Forest System. The Secretary shall modify the
			 boundaries of the Flathead National Forest to reflect the conveyances under
			 this section.
			
